Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to communication filed 3/22/2021. Claims 1-20 are currently pending and claims 1, 14, and 18 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (herein called Raghavan) (US PG Pub. 2017/0161180 A1) and Mattia Fazzini et al. (herein called Fazzini) “Automatically .

As per claim 1, Raghavan teaches a method comprising: 
obtaining, by a processing device associated with a quality assurance system, data associated with usage of a computer product (pars. [0007], [0009], [0020], [0025], [0033]-[0034], table 2, [0043], test suite comprising plurality of test cases/test scenarios and optimization parameters used to test software/application/program is received/obtained, and test cases/scenarios comprise details/steps/actions/components/etc. used/performed/etc. for testing the program (test suite/cases and parameters is data associated with usage of a computer product). As the test suite/plurality of test cases are to be used perform testing on the software/application/program it is obvious that they are received by a processing device associated with a quality assurance system/system that performs tests/etc.);
identifying, from the obtained data, a first set of parameters relevant to testing the computer product and a first set of values corresponding to the first set of parameters (pars. [0030]-[0036], table 2, [0045], test case comprises test scenario/steps/actions to be performed and details of the actions (ex: navigate to page, enter billing address, etc.) an details of tests (as test case includes actions/steps/parameters to perform testing and details used in testing, i.e. “enter billing address” step/action/parameter would have corresponding details of a billing address to be entered/a value to enter as a billing address, the test case includes parameters and values relevant to testing the program/computer product), and parameters are used to determine test cases for 
comparing, by the processing device, the first set of parameters and the first set of values to a second set of parameters and a second set of values associated with a test plan to test the computer product (pars. [0007]-[0009], [0029], [0045], reference test case scenario (first set of parameters and values) is compared to other test cases/scenarios of the test suite (second set of parameters and values associated with test plan to test program/computer product)); and 
generating, by the processing device, a modified version of the test plan in view of the comparing (pars. [0029], [0049], test suite is optimized (modified version of test plan is generated) by removing test cases determined to be redundant based on the comparison (in view of the comparing).).
While Raghaven teaches receiving/obtaining/etc. test suite/plurality of test cases/etc., it does not explicitly state that the test suite/test cases are associated with customer usage of the software/computer program product external to the quality assurance system/system performing testing/etc., and as such does not explicitly state, however Fazzini teaches:
obtaining, by a processing device associated with a quality assurance system, data associated with customer specific usage of a computer product external to the quality assurance system (pg. 141 col. 1 par. 1-col. 2 par. 2, pg. 142, figs. 1-4, col. 1 par. 2-col. 2 par. 4, when users experience software failure/application on Android or other mobile platform fails/etc. they may submit a bug report containing information about problems experienced by user, steps taken by user that led to issue reported, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghaven such that the plurality of test cases/test suite are generated from bug reports submitted by users of the software/application/computer product in mobile platforms, as conceptually taught by Fazzini, to create obtaining, by a processing device associated with a quality assurance system, data associated with customer specific usage of a computer product external to the quality assurance system, because these modification allow for an effective and efficient method of generating test cases to test and correct real failures that occurred in the software/computer product when used by users/customers in their execution environments/platforms external to the development/testing system/environment, which 
While Raghavan teaches optimizing/modifying test suites/test plans/etc. based on comparing test cases/test scenarios to be run, it does not explicitly state, however Nie teaches:
comparing, by the processing device, the first set of parameters and the first set of values to a second set of parameters and a second set of values associated with a test plan to test the computer product, thereby identifying a set of differences (pars. [0073], [0076], test case comparator compares target test case test values and test points/first set of parameters and values to test values and test points in set of test cases/second set of parameters and values associated with test plan, and in response to determining that at least one combinations of the test values and test points in target test case is different from each of combinations of test values and test points in set of test cases (identifying a set of differences) the target test case is added into the set of test cases/test plan.); and
generating, by the processing device, a modified version of the test plan by modifying the second set of parameters and the second set of values based on the set of differences (pars. [0076], in response to determining that at least one combinations of the test values and test points in target test case is different from each of combinations of test values and test points in set of test cases (based on the set of differences) the target test case is added into the set of test cases/test plan (modified version of test plan/set of test cases is generated by adding the target test case and its test values and 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Raghaven and Fassini such that test cases determined to be different from the test cases already included in the test suite/test plan are added to the test suite/test plan, as conceptually taught by Nie, to create comparing, by the processing device, the first set of parameters and the first set of values to a second set of parameters and a second set of values associated with a test plan to test the computer product, thereby identifying a set of differences; and generating, by the processing device, a modified version of the test plan by modifying the second set of parameters and the second set of values based on the set of differences, because these modifications allow for the test plan to be modified to include additional test cases thereby increasing test coverage/amount of code tested/etc. in the application/program/software when executing the test plan/test suite, which is desirable as it helps ensure that more of the application/program/software is tested thereby helping to ensure that the application operates correctly/as intended/etc. and allowing any errors to be detected so they may be corrected.

As per claim 2, Raghavan further teaches wherein the test plan comprises one or more test cases, each of the one or more test cases comprising a set of actions to be performed involving the computer product (pars. [0007], [0009], [0025], [0033]-[0034], table 2, [0043], test suite (test plan) comprising plurality of test cases/test scenarios and optimization parameters is received/obtained, and test cases/scenarios comprise 

As per claim 3, Raghavan further teaches: wherein actions of the set of actions are performed using one or more of: the first set of parameters and the first set of values, or the second set of parameters and the second set of values (pars. [0030]-[0036], table 2, [0045], test case comprises test scenario/steps/actions to be performed and details of the actions (ex: navigate to page, enter billing address, etc./set of actions) and details of tests (as test case includes actions/steps/parameters to perform testing and details used in testing, i.e. “enter billing address” step/action/parameter would have corresponding details of a billing address to be entered/a value to enter as a billing address, and as such the set of actions of a test case are performed using parameters and values (i.e. step of “enter billing address” and a billing address/value to enter as a billing address would be part of the test case/scenario), and as the reference test case/scenario/first set of parameters and values and other test cases/scenarios/second sets of parameters and values are part of the test suite/optimized test suite/etc. one or more of the reference test case/first set of parameters and values and the other test cases/second set of parameters and values is used to perform the set of actions when testing the program/computer product.).


wherein the data associated with customer specific usage of the computer product comprises one or more of product configuration data, infrastructure resource data, user interface data, or product feature data (pg. 141 col. 2 par. 2-3, pg. 142 figs. 1-4 and col. 2 pars. 1-4, bug report contains steps performed by user/user actions/etc. and user interface test case/UI test case is generated that performs the UI steps/actions to reproduce the behavior/user actions that resulted in the failure (data associated with customer specific usage of the computer product comprises user interface data).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the data associated with customer specific usage of the computer product comprises one or more of product configuration data, infrastructure resource data, user interface data, or product feature data, as conceptually taught by Fazzini, into that of Raghaven, because these modifications allow for the test cases to perform actual actions/steps taken by users that resulted in errors/failures, which is desirable as it as it allows for failures/errors/bugs/issues that occur in the software/product when it is executed by customers/users to be quickly identified during testing and corrected by developers thereby helping to ensure that the program operates as intended by developers.

As per claim 6, Raghavan further teaches: wherein identifying the first set of parameters comprises: 

identifying, by the processing device, the first set of parameters from the data corresponding to the one or more items without any user interactions (pars. [0029], [0045], processor selects/identifies the test case scenario having highest number of components of the plurality of test cases of the test suite/obtained data as reference test case scenario/first set of parameters. As processor selects/identifies reference test case scenario/first set of parameters and values the selecting/identifying is performed without user interaction.).

As per claim 7 Raghavan further teaches: wherein identifying the first set of values comprises: identifying the first set of values from the data satisfying a threshold criterion for each parameter of the first set of parameters without any user interactions (pars. [0031]-[0040], [0045], reference test case scenario/parameters and values is selected/identified from obtained test suite and parameters by processor (identify first set of values corresponding to first set of parameters from obtained data without user interactions) and coverage parameter, risk parameter, threshold score, etc. (threshold criterion for each parameter) is used to determine test cases used to test 

As per claim 8, Raghavan further teaches: wherein the threshold criterion for each parameter of the first set of parameters is configurable (pars. [0028], [0039], risk parameters, optimization parameters, threshold score, etc. is received from users/user devices (threshold criterion is configured by users and is therefore configurable).).

As per claim 9, Raghavan further teaches: wherein generating the modified version of the test plan comprises one or more of: adding a first set of test cases to the test plan; removing a second set of test cases from the test plan; or updating of a third set of test cases in the test plan, wherein the adding, the removing and the updating are performed without any user interactions (pars. [0020], [0029], [0049], test suite is optimized (modified version of test plan is generated) by processor identifying and removing test cases determined to be redundant (remove second set of test cases from test plan/test suite). As processor identifies and removes redundant test cases/removes second set of test cases from test suite/test plan the adding, removing, and updating are performed without user interaction.).

As per claim 10, Raghavan further teaches: providing, by the processing device, one or more configuration files with the modified version of test plan to test the computer product using the one or more configuration files (pars. [0025], [0049], optimized test suite/results of optimizing test suite (configuration files with modified 

As per claim 11, Raghavan further teaches: providing, by the processing device, a computing environment according to one or more of the first set of parameters and the first set of values to test the computer product using the modified version of the test plan (pars. [0002], [0025], [0049], test suite/test cases are used to carry out testing of software application/computer product and optimized test suite/results of optimizing test suite (test suite including first set of parameters and values) is provided to users/user computers, and users may be testers involved in testing the software application/computer product and have devices/computers/computing environments and perform testing using test suites, as such, providing the optimized test suite/test suite including reference test case scenario/first set of parameters and values to a tester/computer of a tester to be used to perform testing using the optimized test suite is providing a computing environment according to the first set of parameters and values/having the optimized test suite to test the software application/computer product using the optimized/modified version of the test suite/test plan.).

As per claims 18 and 20, they recite non-transitory machine-readable storage mediums having similar limitations to the method of claims 1 and 9, respectively, and are therefore rejected for the same reasoning as claims 1 and 9, respectively, above. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (herein called Raghavan) (US PG Pub. 2017/0161180 A1), Mattia Fazzini et al. (herein called Fazzini) “Automatically Translating Bug Reports into Test Cases for Mobile Apps” (2018), and Nie et al. (herein called Nie) (US PG Pub. 2017/0270035 A1), in further view of Parker et al. (herein called Parker) (US PG Pub. 2006/0136449 A1).

As per claim 5, Raghavan further teaches: wherein obtaining the data associated with customer specific usage of the computer product comprises: 
obtaining one or more types of records from one or more data sources without any user interactions (pars. [0007]-[0009], [0026], processor/system receives test suite/plurality of test cases and parameters from one or more sources provide the (one or more types of records/plurality of test cases and parameters are obtained from/provided by one or more sources/one or more data sources). As processor/system receives/obtains records from sources it is obvious the records are obtained without user interactions.); and 
inserting the one or more types of records into a data store without any user interactions (par. [0030], memory (data store) stores test case details/information, parameters, etc. (one or more types of records). As the memory stores the provided/received/obtained test cases, parameters, etc./one or more types of records and no user actions are recited, it is obvious that the records/test cases, parameters, etc. are inserted/stored in the memory/data store without user interactions.).

converting the one or more types of records to a unified format of records to produce the data without any user interactions (fig. 3 items 302, 304, 306, and pars. [0016], [0023]-[0025], data from multiple/plurality of data sources (one or more types of records) may be automatically (without user interaction) retrieved (obtained and inserted/stored in memory/data store from Raghavan) and converted/transformed into a common format (unified format of records to produce the data). As Raghavan teaches that the data/test suite data/test cases and parameters/etc. may be received/obtained/etc. from one or more/multiple/etc. sources/data sources, and as Parker teaches automatically retrieving/obtained and stored and converted/transformed into a common format/unified format of records, it is obvious that the data/test suite/test cases and parameters/etc. obtained from the one or more data sources and stored in memory/data store of Raghaven may be automatically retrieved/obtained and stored and converted/transformed into a common/unified format as taught by Parker.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add converting the one or more types of records to a unified format of records to produce the data without any user interactions, as conceptually taught by Parker, into that of Raghavan, Fazzini, and Nie because these modifications allow for data from multiple data sources that may be in different formats to be automatically retrieved and converted into a unified/common format for 

As per claim 19, it recites a non-transitory machine-readable storage medium having similar limitations to the method of claim 5 and is therefore rejected for the same reasoning as claim 5, above.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (herein called Raghavan) (US PG Pub. 2017/0161180 A1), Mattia Fazzini et al. (herein called Fazzini) “Automatically Translating Bug Reports into Test Cases for Mobile Apps” (2018), and Nie et al. (herein called Nie) (US PG Pub. 2017/0270035 A1) in further view of Kulkarni et al. (herein called Kulkarni) (US PG Pub. 2019/0213116 A1).

As per claim 12, while Raghavan teaches creating an optimized test suite/modified version of the test plan that comprises a plurality of test cases/scenarios, and further teaches using the optimized/modified version of the test suite plan to test the program/product (ex: pars. [0025], [0049], optimized test suite/results of optimizing test suite is provided to users, and users may be testers involved in testing the software application/computer product and as such may use the optimized/modified test 
creating a set of automation jobs to execute the modified version of the test plan (fig. 5 items 508-520, pars. [0024], [0031]-[0032], [0038]-[0041], [0051], automated testing scripts (set of automation jobs) are automatically generated by AI model for each provided test scenarios included in a feature file (test cases/scenarios of a test suite/test plan from Raghavan) and are executed by execution engine to perform steps/actions to test the program/product. As Raghavan teaches providing the optimized test suite/plan that includes test cases/scenarios to user/tester that test the program/product, and as Kulkarni teaches automatically creating automated test scripts/automation jobs for provided test scenarios/cases which are executed to test the program/product, it is obvious that a set of automated scripts/set of automation jobs be created for the test cases/scenarios of the optimized/modified version of the test plan/suite of Raghavan which are executed to executed the optimized/modified plan/test suite and test the program/product.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add creating a set of automation jobs to execute the modified version of the test plan, as conceptually taught by Kulkarni, into that of Raghavan, Fazzini, and Nie because these modifications allow for the optimized/modified test plan to be automatically executed and the program/product to be automatically tested, which is desirable as it saves the time and resources that would have been utilized by a user manually executed the modified/optimized test plan and 

As per claim 13, Raghavan, Fazzini, and Nie do not explicitly state, however Kulkarni teaches: wherein the set of automation jobs comprise a set of instructions to execute a set of actions without user interaction, the set of actions automating testing steps identified in the test plan (pars. [0024], [0031]-[0032], [0038]-[0041], [0051], automated testing scripts (set of automation jobs) are automatically generated by AI model for each provided test scenarios included in a feature file (test cases/scenarios of a test suite/test plan from Raghavan) and are automatically executed by execution engine to perform steps/actions to test the program/product (execute set of actions identified in test plan/test suite/feature file automatically/without user interactions), and automated testing scripts maybe in a variety of programming languages such as C++, Java, etc. (automated testing scripts/automation jobs comprise set of instructions/code to execute actions).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the set of automation jobs comprise a set of instructions to execute a set of actions without user interaction, the set of actions automating testing steps identified in the test plan, as conceptually taught by Kulkarni, into that of Raghavan, Fazzini, and Nie because these modifications allow for the optimized/modified test plan to be automatically executed and the program/product to be automatically tested, which is desirable as it saves the time and resources that would have been utilized by a user manually executed the modified/optimized test plan 

As per claim 14, Raghavan teaches a system comprising: a memory; and a processing device associated with a quality assurance system, the processing device communicably coupled to the memory to: 
identify, from data associated with usage of a computer product, a first set of parameters relevant to testing the computer product and a first set of values corresponding to the first set of parameters (pars. [0030]-[0036], table 2, [0045], test suite/plan/data associated with usage of computer product includes test cases, parameters, etc. and test case comprises test scenario/steps/actions to be performed and details of the actions (ex: navigate to page, enter billing address, etc.) and details of tests (as test case includes actions/steps/parameters/etc. to perform testing and details used in testing, i.e. “enter billing address” step/action/parameter would have corresponding details of a billing address to be entered/a value to enter as a billing address, the test case includes parameters and values relevant to testing the program/computer product), and parameters are used to determine test cases for testing, and reference test case/scenario is identified from test suite/data associated with usage (identify first set of parameters and values relevant to testing computer product).); 
build a test plan to test the computer product (pars. [0029], [0049], test suite is optimized (optimized test plan to test computer product is built) by removing test cases determined to be redundant based on the comparison of the other test cases/scenarios 
generate a computing environment according to one or more of the first set of parameters and the first set of values (pars. [0002], [0025], [0049], test suite/test cases are used to carry out testing of software application/computer product and optimized test suite/results of optimizing test suite (test suite including first set of parameters and values) is provided to users/user computers, and users may be testers involved in testing the software application/computer product and have devices/computers/computing environments and perform testing using test suites, as such, providing the optimized test suite/test suite including reference test case scenario/first set of parameters and values to a tester/computer of a tester to be used to perform testing using the optimized test suite is providing a computing environment/tester computer according to the first set of parameters and values/having the optimized test suite to test the software application/computer product using the optimized/modified version of the test suite/test plan.).
While Raghaven teaches receiving/obtaining/etc. test suite/plurality of test cases/etc., it does not explicitly state that the test suite/test cases are associated with customer usage of the software/computer program product external to the quality assurance system/system performing testing/etc., and as such does not explicitly state, however Fazzini teaches:
identify, from data associated with customer specific usage of a computer product external to the quality assurance system (pg. 141 col. 1 par. 1-col. 2 par. 2, pg. 142, figs. 1-4, col. 1 par. 2-col. 2 par. 4, when users experience software 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raghaven such that the plurality of test cases/test suite are generated from bug reports submitted by users of the software/application/computer product in mobile platforms, as conceptually taught by Fazzini, to create identify, from data associated with customer specific usage of a computer product external to the quality assurance system, a first set of parameters relevant to testing the computer product, because these modification allow for an 
While Raghavan teaches optimizing/modifying test suites/test plans/etc. based on comparing test cases/test scenarios to be run, it does not explicitly state, however Nie teaches:
identify a set of differences between the first set of parameters and the first set of values and a second set of parameters and a second set of values (pars. [0073], [0076], test case comparator compares target test case test values and test points/first set of parameters and values to test values and test points in set of test cases/second set of parameters and values associated with test plan, and in response to determining that at least one combinations of the test values and test points in target test case is different from each of combinations of test values and test points in set of test cases (identify a set of differences between first set of parameters and values and second set of parameters and values) the target test case is added into the set of test cases/test plan.); and
build a test plan to test the computer product based on the set of differences (pars. [0076], in response to determining that at least one combinations of the test values and test points in target test case is different from each of combinations of test 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Raghaven and Fassini such that test cases determined to be different from the test cases already included in the test suite/test plan are added to the test suite/test plan, as conceptually taught by Nie, to create identify a set of differences between the first set of parameters and the first set of values and a second set of parameters and a second set of values; and build a test plan to test the computer product based on the set of differences, because these modifications allow for the test plan to be modified to include additional test cases thereby increasing test coverage/amount of code tested/etc. in the application/program/software when executing the test plan/test suite, which is desirable as it helps ensure that more of the application/program/software is tested thereby helping to ensure that the application operates correctly/as intended/etc. and allowing any errors to be detected so they may be corrected.
While Raghavan teaches creating an optimized test suite/building a test plan that comprises a plurality of test cases/scenarios, and further teaches using the optimized/built test suite/plan to test the program/product (ex: pars. [0025], [0049], optimized test suite/results of optimizing test suite is provided to users, and users may be testers involved in testing the software application/computer product and as such 
create a set of automation jobs to execute the test plan (fig. 5 items 508-520, pars. [0024], [0031]-[0032], [0038]-[0041], [0051], automated testing scripts (set of automation jobs) are automatically generated by AI model for each provided test scenarios included in a feature file (test cases/scenarios of a test suite/test plan from Raghavan) and are executed by execution engine to perform steps/actions to test the program/product. As Raghavan teaches providing the optimized test suite/plan that includes test cases/scenarios to user/tester that test the program/product, and as Kulkarni teaches automatically creating automated test scripts/automation jobs for provided test scenarios/cases which are executed to test the program/product, it is obvious that a set of automated scripts/set of automation jobs be created for the test cases/scenarios of the optimized/modified version of the test plan/suite of Raghavan which are executed to executed the optimized/built plan/test suite to test the program/product.); and
provide instructions to execute at least a portion of the test plan using the set of automation jobs in the computing environment (pars. [0024], [0031]-[0032], [0038]-[0041], [0051], automated testing scripts (set of automation jobs) are automatically generated by AI model for each provided test scenarios included in a feature file (test cases/scenarios of a test suite/test plan from Raghavan) and are automatically executed by execution engine (in the computing environment) to perform steps/actions to test the program/product (execute at least a portion of the test plan/set of actions identified in test plan/test suite/feature file automatically), and automated testing scripts 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add create a set of automation jobs to execute the test plan; and provide instructions to execute at least a portion of the test plan using the set of automation jobs in the computing environment, as conceptually taught by Kulkarni, into that of Raghavan, Fazzini, and Nie because these modifications allow for the optimized/modified test plan to be automatically executed and the program/product to be automatically tested, which is desirable as it saves the time and resources that would have been utilized by a user manually executed the modified/optimized test plan and helps ensure that the product/program is tested thereby helping to find errors for correction and ensure that the program/product operates as desired.

As per claims 15 and 16, they recite systems having similar limitations to the methods of claim 13 and 6, respectively, and are therefore rejected for the same reasoning as claims 13 and 6, respectively, above. 

As per claim 17, Raghavan further teaches: wherein to build the test plan, the processing device is to: add one or more test cases to the test plan, each of the one or more test cases comprising a set of actions to be executed involving the computer 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the arguments on pg. 8 par. 1-pg. 12 par. 1 of the remarks that none of Raghavan et al. (herein called Raghavan) (US PG Pub. 2017/0161180 A1), Mattia Fazzini et al. (herein called Fazzini) “Automatically Translating Bug Reports into Test Cases for Mobile Apps” (2018), and Kulkarni et al. (herein called Kulkarni) (US PG Pub. 2019/0213116 A1) teach identifying a set of differences between the first set of parameters and values and a second set of parameters and values associated with a test plan, and generating a modified version of the test plan based on the set of differences, as required by the amended independent claims, and none of the other 
The examiner would like to point out that the new reference Nie et al. (herein called Nie) (US PG Pub. 2017/0270035 A1) is currently relied upon to correct these deficiencies with respect to the independent claims, and therefore the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193